Citation Nr: 1010862	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected status post right foot 
fracture.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to February 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

Here, the Veteran perfected an appeal of the initial rating 
assigned following the October 2007 grant of service 
connection for a status post right foot disorder.  At that 
time, the RO assigned a zero percent (noncompensable rating), 
effective from February 21, 2007.  In July 2008, the RO 
increased the evaluation assigned for the Veteran's service-
connected right foot disability to 10 percent, effective from 
February 21, 2007.  As the Veteran is in receipt of less than 
the maximum schedular rating for this disorder, the matter 
therefore remain in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The issue of entitlement to a higher initial evaluation for 
the Veteran's service-connected status post right foot 
fracture will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).
In this case, the RO sent the Veteran a notification letter 
in August 2007 with a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, a form generally used 
so that claimants may authorize VA to obtain private medical 
records in connection with their claims for VA disability 
benefits.  The Veteran completed and returned the form in 
October 2007, but on it she listed only a doctor who had 
treated her in service, and those records would be among her 
service treatment records and her consent is not required for 
VA to obtain those.  She also indicated on the form that she 
had not had any further treatment.  However, she also 
submitted a "Notice Response" form on the same day 
indicating that she had more information or evidence to give 
VA to substantiate her claim, and she requested VA to wait at 
least 60 days to allow her to submit this evidence.

In April 2008, the RO sent the Veteran another notice letter 
with a "Notice Response" form attached, but there was no 
indication that this letter also included a VA Form 21-4142.  
In May 2008, the Veteran submitted the "Notice Response" 
form indicating that she had more information or evidence to 
submit and requesting that VA wait 30 days before 
adjudicating her claim so that she could submit this 
evidence.  She also wrote a note on the Notice Response form, 
indicating that "VA will need to request my medical records 
from my providers" and requesting that VA send her "[two] 
copies of the form I will need in order that the VA can 
request them."  There is no indication that the RO responded 
to this request by sending the Veteran the Authorization and 
Consent" form.  Therefore, on remand, the RO should attempt 
to obtain all record pertaining to the claim on appeal and 
should provide the Veteran with additional copies of VA Form 
21-4142. 

The Veteran was afforded a VA General Medical examination in 
December 2007 in connection with her claim for service 
connection for her right foot disability.  Although the Board 
is not required to assist claimants by remanding a claim for 
another examination solely because of the passage of time 
since an otherwise adequate examination report was prepared 
unless the claimant asserts that the disability in question 
has undergone an increase in severity since the time of the 
examination, the Board notes that, in this case, by the time 
the development is done to attempt to obtain additional 
evidence, the December 2007 examination indeed may have 
become too old for the Board to address the "current" 
degree of disability of the right foot, should this case be 
returned from the Board on appeal after remand.  VAOPGCPREC 
11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, depending on the nature of any additional medical 
evidence obtained on remand, another examination may be 
required by an examiner who will review that additional 
evidence.  Therefore, in light of these factors, the Board 
concludes that, in this case, an additional VA examination is 
needed to render a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
all medical records pertaining to the 
claim on appeal and should provide the 
Veteran with additional copies of VA 
Form 21-4142, the Authorization and 
Consent form which the Veteran requested 
in her May 2008 "Notice Response" form, 
indicating that she had more information 
or evidence to submit and seeking VA's 
assistance in obtaining medical records 
from her "providers"  

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of her 
service-connected right foot disability.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected disability.  

The examiner should record a detailed 
clinical history from the Veteran.  He or 
she should also report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the VA examiner 
should identify all orthopedic pathology 
related to the Veteran's right foot 
including whether the service-connected 
status post right foot fracture of the 
5th metatarsal may affect range of motion 
of the right ankle.  The examiner should 
conduct all indicated tests, to include 
range of motion studies of the right 
ankle and where pain, if any, begins in 
testing that range of motion, as this 
finding was unclear in the December 2007 
report.  The examiner should also discuss 
whether the Veteran has additional 
functional loss from her right foot 
disability, and describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the right 
foot, as discussed in 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO must review the claims folder 
and ensure that the foregoing development 
actions, as well as any other development 
that may be in order, have been conducted 
and completed in full.  The RO should 
review the requested examination report 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If any supplied examination 
report is deficient in any manner, the RO 
must implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The Veteran is hereby notified that 
it is her responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

6.  Following completion of all indicated 
development, the RO should review and 
readjudicate the claim for a higher 
initial evaluation for the Veteran's 
service-connected status post right foot 
fracture.  If the benefit sought on 
appeal is not granted, the RO shall issue 
a supplemental statement of the case and 
afford the Veteran and her representative 
an opportunity to respond thereto.  The 
RO should also consider whether 
"staged" ratings are appropriate in 
light of Fenderson v. West, 12 Vet. App. 
119 (1999) (when an appeal arises from 
the initially assigned rating, 
consideration must be given as to whether 
staged ratings should be assigned to 
reflect entitlement to a higher rating at 
any point during the pendency of the 
claim).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (staged ratings are 
appropriate in any increased-rating claim 
in which distinct time periods with 
different ratable symptoms can be 
identified).  Thereafter, if indicated, 
the case should be returned to the Board 
for the purpose of appellate disposition.

The purpose of this REMAND is to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the requested action should be granted or 
denied.  The Veteran need not take any action until otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

